         Case 1:17-cv-09932-PAE Document 150 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  LYNDA G. DODD,

                                 Plaintiff,
                                                                       17 Civ. 9932 (PAE)
                 –v–
                                                                             ORDER
  THE CITY UNIVERSITY OF NEW YORK,
  VINCENT BOUDREAU, BRUCE CRONIN,
  and JOHN KRINSKY,

                                 Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

       On February 5, 2021, the parties provided the Court with their availability for trial in the

second quarter of 2021. In light of that availability, the Court requested June 28, 2021 for trial,

see Dkt. 147, and the Clerk’s Office has notified the Court that this case has been designated the

primary case on June 30, 2021. The case must be trial-ready for that date. Absent a settlement

or other extraordinary circumstances, trial will go forward on that date.

       The Court previously entered a schedule for the submission of joint pretrial materials,

which are due April 9, 2021, and oppositions to motions in limine, which are due May 7, 2021.

See Dkt. 149. A final pretrial conference is scheduled for June 2, 2021, at 2:00 p.m. See id.

Those deadlines remain in place.
       Case 1:17-cv-09932-PAE Document 150 Filed 03/01/21 Page 2 of 2




      SO ORDERED.

                                              
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: March 1, 2021
       New York, New York




                                     2
